Exhibit 10.1

 

EXECUTION COPY

 

APEX SILVER MINES LIMITED

 

6,375,000 Ordinary Shares

($.01 par value)

 

Underwriting Agreement

 

New York, New York
April 6, 2006

 

Harris Nesbitt Corp.

As Representative of the several Underwriters

c/o Harris Nesbitt Corp.

3 Times Square

New York, NY 10036

 

Ladies and Gentlemen:

 

Apex Silver Mines Limited, a Cayman Islands company (the “Company”), proposes to
sell to the several underwriters named in Schedule I hereto (the
“Underwriters”), for whom you (the “Representative”) are acting as
representative, 6,375,000 Ordinary Shares, $.01 per share par value (“Ordinary
Shares”) of the Company (said shares to be issued and sold by the Company being
hereinafter called the “Securities”). To the extent there are no additional
Underwriters listed on Schedule I other than you, the term Representative as
used herein shall mean you, as Underwriter, and the terms Representative and
Underwriters shall mean either the singular or plural as the context requires.
The use of the neuter in this Agreement shall include the feminine and masculine
wherever appropriate. Any reference herein to the Registration Statement, the
Base Prospectus, any Preliminary Prospectus or the Final Prospectus shall be
deemed to refer to and include the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 which were filed under the Exchange Act on or
before the Effective Date of the Registration Statement or the issue date of the
Base Prospectus, any Preliminary Prospectus or the Final Prospectus, as the case
may be; and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Base Prospectus,
any Preliminary Prospectus or the Final Prospectus shall be deemed to refer to
and include the filing of any document under the Exchange Act after the
Effective Date of the Registration Statement or the issue date of the Base
Prospectus, any Preliminary Prospectus or the Final Prospectus, as the case may
be, deemed to be incorporated therein by reference. Certain terms used herein
are defined in Section 19 hereof.

 

1.             Representations and Warranties. The Company represents and
warrants to, and agrees with, each Underwriter as set forth below in this
Section 1.

 

--------------------------------------------------------------------------------


 

(a)           The Company meets the requirements for use of Form S-3 under the
Act and has prepared and filed with the Commission a shelf registration
statement (file number 333-117205), including a related Base Prospectus, for
registration under the Act of the offering and sale of the Securities. Such
Registration Statement, including any amendments thereto filed prior to the
Execution Time, has become effective. The Company may have filed with the
Commission, as part of an amendment to the Registration Statement or pursuant to
Rule 424(b), one or more preliminary prospectus supplements relating to the
Securities, each of which has previously been furnished to you. The Company will
file with the Commission a final prospectus supplement relating to the
Securities in accordance with Rule 424(b). As filed, such final prospectus
supplement shall contain all information required by the Act and the rules
thereunder, and, except to the extent the Representative shall agree in writing
to a modification, shall be in all substantive respects in the form furnished to
you prior to the Execution Time or, to the extent not completed at the Execution
Time, shall contain only such specific additional information and other changes
(beyond that contained in the Base Prospectus and any Preliminary Prospectus) as
the Company has advised you, prior to the Execution Time, will be included or
made therein. The Registration Statement, at the Execution Time, meets the
requirements set forth in Rule 415(a)(1)(x).

 

(b)           On each Effective Date, the Registration Statement did, and when
the Final Prospectus is first filed in accordance with Rule 424(b) and on the
Closing Date (as defined herein), the Final Prospectus (and any supplement
thereto) will, comply in all material respects with the applicable requirements
of the Act, the Exchange Act and the respective rules thereunder; on each
Effective Date and at the Execution Time, the Registration Statement did not and
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and on the date of any filing pursuant to
Rule 424(b) and on the Closing Date, the Final Prospectus (together with any
supplement thereto) will not include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representations or warranties as to
the information contained in or omitted from the Registration Statement or the
Final Prospectus (or any supplement thereto) in reliance upon and in conformity
with information furnished in writing to the Company by or on behalf of any
Underwriter through the Representative specifically for inclusion in the
Registration Statement or the Final Prospectus (or any supplement thereto), it
being understood and agreed that the only such information furnished by or on
behalf of any Underwriter consists of the information described as such in
Section 8 hereof.

 

(c)           The Disclosure Package when taken together with the price to the
public to be included on the cover page of the Final Prospectus does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from the Disclosure Package based
upon and in conformity with written information furnished to the Company by any
Underwriter through the Representative specifically for use therein, it being
understood and agreed that the only such information furnished by or on

 

2

--------------------------------------------------------------------------------


 

behalf of any Underwriter consists of the information described as such in
Section 8 hereof.

 

(d)           (i) At the earliest time after the filing of the Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2)) of the Act and (ii) as of the
Execution Time (with such date being used as the determination date for purposes
of this clause (ii)), the Company was not and is not an Ineligible Issuer (as
defined in Rule 405), without taking account of any determination by the
Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an Ineligible Issuer.

 

(e)           Each Issuer Free Writing Prospectus, if any, does not include any
information that conflicts with the information contained in the Registration
Statement, including any document incorporated therein and any prospectus
supplement deemed to be a part thereof that has not been superseded or modified.
The foregoing sentence does not apply to statements in or omissions from any
Issuer Free Writing Prospectus based upon and in conformity with written
information furnished to the Company by any Underwriter through the
Representative specifically for use therein, it being understood and agreed that
the only such information furnished by or on behalf of any Underwriter consists
of the information described as such in Section 8 hereof.

 

(f)            The Company is not, and after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof as described
in the Disclosure Package and the Final Prospectus will not be, required to
register as an “investment company” as defined in the Investment Company Act,
without taking account of any exemption arising out of the number of holders of
the Company’s securities.

 

(g)           The Company is subject to and in compliance with the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act.

 

(h)           Unless as otherwise disclosed in the Disclosure Package and the
Final Prospectus, the Company has not paid or agreed to pay to any person any
compensation for soliciting another to purchase any securities of the Company
(except as contemplated in this Agreement).

 

(i)            The Company has not taken, directly or indirectly, any action
designed to or that has constituted or that might reasonably be expected to
cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

 

(j)            Each of the Company and its subsidiaries has been duly
incorporated and is validly existing in good standing under the laws of the
jurisdiction in which it is chartered or organized with full power and authority
to own or lease, as the case may be, and to operate its properties and conduct
its business as described in the Disclosure Package and the Final Prospectus,
and is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction that requires such qualification,
except where the failure to qualify or to be in good standing would not have

 

3

--------------------------------------------------------------------------------


 

a material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business (a “Material Adverse Effect”).

 

(k)           All the outstanding shares of capital stock of each material
subsidiary have been duly authorized and validly issued and are fully paid and
nonassessable, and, except as otherwise set forth in the Disclosure Package and
the Final Prospectus, all outstanding shares of capital stock of the material
subsidiaries are owned by the Company either directly or through wholly owned
subsidiaries free and clear of any security interest, claim, lien or
encumbrance.

 

(l)            The Company’s authorized equity capitalization is as set forth in
the Disclosure Package and the Final Prospectus; the capital stock of the
Company conforms in all material respects to the description thereof contained
in the Disclosure Package and the Final Prospectus; the outstanding Ordinary
Shares have been duly authorized and validly issued and are fully paid and
nonassessable; the holders of outstanding shares of capital stock of the Company
are not entitled to preemptive or other rights to subscribe for the Securities
or the Ordinary Shares; and, except as set forth in the Disclosure Package and
the Final Prospectus and except for up to 25,000 Ordinary Shares to be issued to
Mariana Resources Limited, no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, shares of capital stock of or ownership
interests in the Company are outstanding.

 

(m)          The statements in the Disclosure Package and the Final Prospectus
under the headings “Certain U.S. Federal Tax Considerations,” and the summaries
of legal and regulatory matters and proceedings under the headings “Republic of
Bolivia,” and “Description of the Ordinary Shares” fairly summarize the matters
therein described.

 

(n)           This Agreement has been duly authorized, executed and delivered by
the Company.

 

(o)           The Securities have been duly authorized by the Company and, when
issued and delivered and paid for as provided herein, will be validly issued,
fully paid and nonassessable and will conform to the descriptions thereof in the
Disclosure Package and the Final Prospectus.

 

(p)           No consent, approval, authorization, filing with or order of any
court or governmental agency or body is required in connection with the
transactions contemplated herein, except such (i) as may be required under the
blue sky laws of any jurisdiction in which the Securities are offered and sold
and (ii) such consents, approvals, authorizations, orders, registrations,
filings and/or qualifications which, if not obtained, would not have a Material
Adverse Effect or affect the validity of the Securities or the legal authority
of the Company to comply with this Agreement.

 

4

--------------------------------------------------------------------------------


 

(q)           None of the execution and delivery of this Agreement, the issuance
and sale of the Securities, or the performance of any other of the obligations
herein contemplated, or the fulfillment of the terms hereof will conflict with,
result in a breach or violation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company or any of its subsidiaries pursuant
to, (i) the charter or bylaws of the Company or any of its subsidiaries; (ii)
the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its subsidiaries is a party or bound
or to which its or their property is subject; or (iii) any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its subsidiaries or any of its or their
properties, except, with respect to clause (ii) and (iii) above, such violations
or defaults which would not have a Material Adverse Effect or affect the
validity of the Securities or the legal authority of the Company to comply with
this Agreement.

 

(r)            The consolidated financial statements and schedules of the
Company and its consolidated subsidiaries included or incorporated by reference
in the Disclosure Package and the Final Prospectus present fairly in all
material respects the financial condition, results of operations and cash flows
of the Company as of the dates and for the periods indicated, comply as to form
with the applicable accounting requirements of Regulation S-X and have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved (except as otherwise noted
therein); the selected financial data set forth under the caption “Summary of
Financial Information” in the Final Prospectus fairly present, on the basis
stated in the Disclosure Package and the Final Prospectus, the information
included therein.

 

(s)           No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries or its or their property is pending or, to the best
knowledge of the Company, threatened that (i) could reasonably be expected to
have a material adverse effect on the performance by the Company of this
Agreement or the consummation of any of the transactions contemplated hereby or
(ii) could reasonably be expected to have a Material Adverse Effect, except as
set forth in or contemplated in the Disclosure Package and the Final Prospectus
(exclusive of any amendment or supplement thereto).

 

(t)            Each of the Company and its subsidiaries owns or leases all such
properties as are necessary to the conduct of its operations as presently
conducted, and each of the Company and each of its subsidiaries owns, leases or
possesses the rights to all properties as are necessary to explore, develop and
exploit the San Cristobal Project (as defined in the Disclosure Package and the
Final Prospectus) in Bolivia, except, in each case, where the failure to own or
lease such properties would not result in a Material Adverse Effect.

 

(u)           Neither the Company nor any of its subsidiaries is in violation of
any law, rule or regulation of any foreign national, federal, state or local
governmental or

 

5

--------------------------------------------------------------------------------


 

regulatory authority applicable to it or is not in non-compliance with any term
or condition of, or has failed to obtain and maintain in effect, any license,
certificate, permit, registration, concession, franchise or other governmental
authorization required for the ownership or lease of its property or the conduct
of its business, other than those which are not currently required and which the
Company expects to acquire in the ordinary course, which violation,
non-compliance or failure would individually or in the aggregate have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business, except as set forth in or contemplated in the Disclosure Package
and the Final Prospectus; and the Company has not received notice of any
governmental proceedings relating to the revocation or material modification of
any such license, certificate, permit or other authorization, except as set
forth in or contemplated in the Disclosure Package and the Final Prospectus.

 

(v)           Neither the Company nor any of its subsidiaries is in violation or
default of (i) any provision of its charter or bylaws; (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject; or (iii) any
statute, law, rule, regulation, judgment, order or decree applicable to the
Company or any of its subsidiaries of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over the Company or such subsidiary or any of its properties, as applicable,
except, with respect to clause (ii) and  (iii) above, such violations or
defaults which would not have a Material Adverse Effect or affect the validity
of the Securities or the legal authority of the Company to comply with this
Agreement.

 

(w)          PricewaterhouseCoopers LLP, who have certified certain financial
statements of the Company and its consolidated subsidiaries and delivered their
report with respect to the audited consolidated financial statements and
schedules included or incorporated by reference in the Disclosure Package and
the Final Prospectus, are independent public accountants with respect to the
Company within the meaning of the Act.

 

(x)            There are no stamp or other issuance or transfer taxes or duties
or other similar fees or charges required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale by the Company
of the Securities.

 

(y)           The Company has filed all non-U.S., U.S. federal, state and local
tax returns that are required to be filed or has requested extensions thereof
(except in any case in which the failure so to file would not have a Material
Adverse Effect and except as set forth in or contemplated in the Disclosure
Package and the Final Prospectus (exclusive of any amendment or supplement
thereto)) and has paid all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not have a Material
Adverse Effect and except as set forth in or contemplated in the Disclosure
Package and the Final Prospectus (exclusive of any amendment or supplement
thereto).

 

6

--------------------------------------------------------------------------------


 

(z)            No labor problem or dispute with the employees of the Company or
any of its subsidiaries exists or is threatened or imminent, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its or its subsidiaries’ principal suppliers, contractors or customers,
except as would not have a Material Adverse Effect, and except as set forth in
or contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any amendment or supplement thereto).

 

(aa)         The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments; there are no claims by the Company or any of its subsidiaries under
any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; neither the Company
nor any of its subsidiaries has been refused any insurance coverage sought or
applied for; and neither the Company nor any of its subsidiaries has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect except as set forth in or contemplated in the
Disclosure Package and the Final Prospectus (exclusive of any amendment or
supplement thereto).

 

(bb)         No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in or contemplated in the
Disclosure Package and the Final Prospectus (exclusive of any amendment or
supplement thereto).

 

(cc)         The Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(dd)         The Company and its subsidiaries are (i) in compliance with any and
all applicable non-U.S., U.S. federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”); (ii) have received and are in compliance with all
permits, licenses or other approvals required of them under

 

7

--------------------------------------------------------------------------------


 

applicable Environmental Laws to conduct their respective businesses as
presently conducted; and (iii) have not received notice of any actual or
potential liability under any Environmental Law, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any amendment or supplement thereto). Except as set forth in the Disclosure
Package and the Final Prospectus, neither the Company nor any of its
subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.

 

(ee)         In the ordinary course of its business, the Company periodically
reviews the effect of Environmental Laws on the business, operations and
properties of the Company and its subsidiaries, in the course of which it
identifies and evaluates associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws, or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties); on the basis of such review, the Company has
reasonably concluded that such associated costs and liabilities would not,
singly or in the aggregate, have a Material Adverse Effect, except as set forth
in or contemplated in the Disclosure Package and the Final Prospectus (exclusive
of any amendment or supplement thereto).

 

(ff)           The minimum funding standard under Section 302 of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (“ERISA”), has been satisfied by each
“pension plan” (as defined in Section 3(2) of ERISA) which has been established
or maintained by the Company and/or one or more of its subsidiaries, and the
trust forming part of each such plan which is intended to be qualified under
Section 401 of the Code is so qualified; each of the Company and its
subsidiaries has fulfilled its obligations, if any, under Section 515 of ERISA;
neither the Company nor any of its subsidiaries maintains or is required to
contribute to a “welfare plan” (as defined in Section 3(1) of ERISA) which
provides retiree or other post-employment welfare benefits or insurance coverage
(other than “continuation coverage” (as defined in Section 602 of ERISA)); each
pension plan and welfare plan established or maintained by the Company and/or
one or more of its subsidiaries is in compliance in all material respects with
the currently applicable provisions of ERISA; and neither the Company nor any of
its subsidiaries has incurred or could reasonably be expected to incur any
withdrawal liability under Section 4201 of ERISA, any liability under Section
4062, 4063, or 4064 of ERISA, or any other liability under Title IV of ERISA.

 

(gg)         The subsidiaries listed on Annex A attached hereto are the only
“significant subsidiaries” of the Company (as defined in Rule l-02 of Regulation
S-X under the Act).

 

(hh)         The Company has not taken any action or omitted to take any action
(such as issuing any press release relating to any Securities without an
appropriate legend)

 

8

--------------------------------------------------------------------------------


 

which may result in the loss by any of the Underwriters of the ability to rely
on any stabilization safe harbor provided by the Financial Services Authority
under the Financial Services and Markets Act 2000 (the “FSMA”). The Company has
been informed of the guidance relating to stabilization provided by the
Financial Services Authority, in particular in Section MAR 2 Annex 2G of the
Financial Services Handbook.

 

(ii)           Except as set forth in the Disclosure Package and the Final
Prospectus, none of the Company, its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or Affiliate of the Company or
any of its subsidiaries, is aware of or, in connection with their services to
the Company, has taken any action, directly or indirectly, that would result in
a violation by such persons of Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and the Company, its subsidiaries and, to
the knowledge of the Company, its Affiliates have conducted their businesses in
compliance in all material respects with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued material compliance therewith.

 

(jj)           The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance in all material respects with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

 

(kk)         None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee or Affiliate of the
Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

 

(ll)           There is and has been no failure on the part of the Company and
any of the Company’s directors or officers, in their capacities as such, to
comply with any provision of the Sarbanes Oxley Act of 2002 and the rules and
regulations promulgated in

 

9

--------------------------------------------------------------------------------


 

connection therewith (the “Sarbanes Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

 

(mm)       Prior to the date hereof, the Company has furnished to the
Representative letters, each substantially in the form of Exhibit A hereto, duly
executed by each officer of the Company identified on Annex B hereto and
director of the Company and addressed to the Representative.

 

(nn)         No stamp or other issuance or transfer taxes or duties and no
capital gains, income, withholding or other taxes are payable by or on behalf of
the Underwiters to the Cayman Islands or any political subdivision or taxing
authority thereof or therein purely as a direct consequence of the issue of
Securities by the Company to or for the respective accounts of the Underwriters,
in each case for resale and delivery in the manner contemplated herein.

 

(oo)         The information set forth in the Disclosure Package and the Final
Prospectus relating to the proven and probable ore reserves located at the San
Cristobal Project as of December 31, 2005 has been prepared by Mine Reserves
Associates Inc. materially in accordance with methods generally applied in the
mining industry and conforms in all material respects to the rules and
regulations of the Commission.

 

Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Underwriters in connection with the offering
of the Securities shall be deemed a representation and warranty by the Company,
as to matters covered thereby, to each Underwriter.

 

2.             Purchase and Sale. Subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Company
agrees to sell to each Underwriter, and each Underwriter agrees, severally and
not jointly, to purchase from the Company, at a purchase price of $23.70 per
share, the amount of the Securities set forth opposite such Underwriter’s name
in Schedule I hereto.

 

3.             Delivery and Payment. Delivery of and payment for the Securities
shall be made at 10:00 A.M., New York City time, on April 12, 2006, or at such
time on such later date not more than three Business Days after the foregoing
date as the Representative shall designate, which date and time may be postponed
by agreement between the Representative and the Company or as provided in
Section 9 hereof (such date and time of delivery and payment for the Securities
being herein called the “Closing Date”). Delivery of the Securities shall be
made to the Representative for the respective accounts of the several
Underwriters against payment by the several Underwriters through the
Representative of the purchase price thereof to or upon the order of the Company
by wire transfer payable in same-day funds to the account specified by the
Company. Delivery of the Securities shall be made through the facilities of The
Depository Trust Company unless the Representative shall otherwise instruct.

 

4.             Offering by Underwriters. It is understood that the several
Underwriters propose to offer the Securities for sale to the public as set forth
in the Final Prospectus.

 

10

--------------------------------------------------------------------------------


 

5.             Agreements. The Company agrees with the several Underwriters
that:

 

(a)           Prior to the termination of the offering of the Securities, the
Company will not file any amendment of the Registration Statement or supplement
(including the Final Prospectus or any Preliminary Prospectus) to the Base
Prospectus or any Rule 462(b) Registration Statement unless the Company has
furnished you a copy for your review prior to filing and will not file any such
proposed amendment or supplement to which you reasonably object. The Company
will cause the Final Prospectus, properly completed, and any supplement thereto
to be filed in a form approved by the Representative with the Commission
pursuant to the applicable paragraph of Rule 424(b) within the time period
prescribed and will provide evidence satisfactory to the Representative of such
timely filing. The Company will promptly advise the Representative (i) when the
Final Prospectus, and any supplement thereto, shall have been filed (if
required) with the Commission pursuant to Rule 424(b) or when any Rule 462(b)
Registration Statement shall have been filed with the Commission, (ii) when,
prior to termination of the offering of the Securities, any amendment to the
Registration Statement shall have been filed or become effective, (iii) of any
request by the Commission or its staff for any amendment of the Registration
Statement, or any Rule 462(b) Registration Statement, or for any supplement to
the Final Prospectus or for any additional information, (iv) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or of any notice objecting to its use or the institution
or threatening of any proceeding for that purpose and (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Securities for sale in any jurisdiction or the institution or threatening
of any proceeding for such purpose. The Company will use its best efforts to
prevent the issuance of any such stop order or the occurrence of any such
suspension or objection to the use of the Registration Statement and, upon such
issuance, occurrence or notice of objection, to obtain as soon as possible the
withdrawal of such stop order or relief from such occurrence or objection,
including, if necessary, by filing an amendment to the Registration Statement or
a new registration statement and using its best efforts to have such amendment
or new registration statement declared effective as soon as practicable.

 

(b)           If, at any time prior to the filing of a final prospectus pursuant
to Rule 424(b), any event occurs as a result of which the Disclosure Package
would include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein in the light of the
circumstances under which they were made at such time not misleading, the
Company will (i) notify promptly the Representative so that any use of the
Disclosure Package may cease until it is amended or supplemented; (ii) amend or
supplement the Disclosure Package to correct such statement or omission; and
(iii) supply any amendment or supplement to you in such quantities as you may
reasonably request.

 

(c)           If, at any time when the Final Prospectus relating to the
Securities is required to be delivered under the Act (including in circumstances
where such requirement may be satisfied pursuant to Rule 172), any event occurs
as a result of which the Final Prospectus as then supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein in the light of the circumstances under which
they were made at such time not misleading, or if it shall be necessary to amend
the Registration Statement, file a new registration statement or supplement the
Final Prospectus to comply with the Act or the Exchange Act or the respective
rules thereunder, including in connection with use

 

11

--------------------------------------------------------------------------------


 

or delivery of the Final Prospectus, the Company promptly will (i) notify the
Representative of any such event; (ii) prepare and file with the Commission,
subject to the second sentence of paragraph (a) of this Section 5, an amendment
or supplement or new registration statement which will correct such statement or
omission or effect such compliance; (iii) use its best efforts to have any
amendment to the Registration Statement or new registration statement declared
effective as soon as practicable in order to avoid any disruption in use of the
Final Prospectus; and (iv) supply any supplemented Final Prospectus to you in
such quantities as you may reasonably request.

 

(d)           As soon as practicable, the Company will make generally available
to its security holders and to the Representative an earnings statement or
statements of the Company and its subsidiaries which will satisfy the provisions
of Section 11(a) of the Act and Rule 158.

 

(e)           The Company will furnish to the Representative and counsel for the
Underwriters, without charge, signed copies of the Registration Statement
(including exhibits thereto) and to each other Underwriter a copy of the
Registration Statement (without exhibits thereto) and, so long as delivery of a
prospectus by an Underwriter or dealer may be required by the Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172), as
many copies of each Preliminary Prospectus, the Final Prospectus and each Issuer
Free Writing Prospectus and any supplement thereto as the Representative may
reasonably request. The Company will pay the expenses of printing or other
production of all documents relating to the offering.

 

(f)            The Company will arrange, if necessary, for the qualification of
the Securities for sale under the laws of such jurisdictions as the
Representative may reasonably request, will maintain such qualifications in
effect so long as required for the distribution of the Securities and will pay
any fee of the National Association of Securities Dealers, Inc., in connection
with its review of the offering; provided that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action that would subject it to service of process in
suits, other than those arising out of the offering or sale of the Securities,
in any jurisdiction where it is not now so subject.

 

(g)           The Company will not, for a period of 90 days following the
Execution Time, without the prior written consent of Harris Nesbitt Corp.,
directly or indirectly, offer, sell, contract to sell, pledge, otherwise dispose
of, enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
Company or any Affiliate of the Company or any person in privity with the
Company or any Affiliate of the Company of, file (or participate in the filing
of) a registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act in respect of, any
shares of capital stock of the Company or any securities convertible into, or
exercisable or exchangeable for, shares of capital stock of the Company (other
than the Securities), or publicly announce an intention to effect any such
transaction; provided, however, that the Company may (i) issue and sell Ordinary
Shares or securities convertible into or exchangeable for Ordinary Shares
pursuant to any employee or director stock option plan, stock ownership plan or
dividend reinvestment plan of the Company described in the Disclosure Package
and the Final Prospectus

 

12

--------------------------------------------------------------------------------


 

and in effect at the Execution Time; (ii) issue Ordinary Shares issuable upon
the conversion of securities or the exercise of warrants outstanding at the
Execution Time and described in the Disclosure Package and the Final Prospectus;
(iii) issue up to 25,000 Ordinary Shares to Mariana Resources Limited; and (iv)
file and cause to become effective a registration statement registering the
Ordinary Shares issuable upon the exercise of warrants set forth on Annex C.

 

(h)           The Company will not take, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

 

(i)            The Company agrees to pay the costs and expenses relating to the
following matters:  (i) the preparation, printing or reproduction and filing
with the Commission of the Registration Statement (including financial
statements and exhibits thereto), each Preliminary Prospectus, the Final
Prospectus and each Issuer Free Writing Prospectus, if any, and each amendment
or supplement to any of them; (ii) the printing (or reproduction) and delivery
(including postage, air freight charges and charges for counting and packaging)
of such copies of the Registration Statement, each Preliminary Prospectus, the
Final Prospectus and each Issuer Free Writing Prospectus, if any, and all
amendments or supplements to any of them, as may, in each case, be reasonably
requested for use in connection with the offering and sale of the Securities;
(iii) the preparation, printing, authentication, issuance and delivery of
certificates for the Securities, including any stamp or transfer taxes in
connection with the original issuance and sale of the Securities; (iv) the
printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Securities; (v) the
registration of the Securities under the Exchange Act and the listing of the
Securities on the American Stock Exchange; (vi) any registration or
qualification of the Securities for offer and sale under the securities or blue
sky laws of the several states (including filing fees and the reasonable fees
and expenses of counsel for the Underwriters relating to such registration and
qualification); (vii) any filings required to be made with the National
Association of Securities Dealers, Inc. (including filing fees and the
reasonable fees and expenses of counsel for the Underwriters relating to such
filings); (viii) the transportation and other expenses incurred by or on behalf
of Company representatives in connection with presentations to prospective
purchasers of the Securities; (ix) the fees and expenses of the Company’s
accountants and the fees and expenses of counsel (including local and special
counsel) for the Company; and (x) all other costs and expenses incident to the
performance by the Company of its obligations hereunder.

 

(j)            The Company agrees that, unless it has obtained or will obtain
the prior written consent of the Representative, and each Underwriter, severally
and not jointly, agrees with the Company that, unless it has obtained or will
obtain, as the case may be, the prior written consent of the Company, it has not
made and will not make any offer relating to the Securities that would
constitute an Issuer Free Writing Prospectus or that would otherwise constitute
a “free writing prospectus” (as defined in Rule 405) required to be filed by the
Company with the Commission or retained by the Company under Rule 433; provided
that the prior written consent of the parties hereto shall be deemed to have
been given in respect of the Free Writing Prospectuses included in Schedule II
hereto, if any. Any such free writing prospectus consented to by the
Representative or the Company is hereinafter referred to as a “Permitted Free
Writing

 

13

--------------------------------------------------------------------------------


 

Prospectus.”  The Company agrees that (x) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus and (y) it has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 applicable to any Permitted Free Writing
Prospectus, including in respect of timely filing with the Commission, legending
and record keeping.

 

(k)           The Company will not amend or supplement the Final Prospectus,
other than by filing documents under the Exchange Act that are incorporated by
reference therein, without the prior written consent of the Representative,
which shall not be unreasonably withheld; provided, however, that, prior to the
completion of the distribution of the Securities by the Underwriters (as
determined by the Underwriters), the Company will not file any document under
the Exchange Act that is incorporated by reference in the Final Prospectus
unless, prior to such proposed filing, the Company has furnished the
Representative with a copy of such document for their review and the
Representative has not timely and reasonably objected to the filing of such
document. The Company will promptly advise the Representative when any document
filed under the Exchange Act that is incorporated by reference in the Final
Prospectus shall have been filed with the Commission.

 

(l)            The Company will, for a period of twelve months following the
Execution Time, furnish to the Representative (i) all reports or other
communications (financial or other) generally made available to stockholders,
and deliver such reports and communications to the Representative as soon as
they are available, unless such documents are furnished to or filed with the
Commission or any securities exchange on which any class of securities of the
Company is listed and generally made available to the public and (ii) subject to
applicable requirements of Regulation FD, such additional information concerning
the business and financial condition of the Company as the Representative may
from time to time reasonably request (such statements to be on a consolidated
basis to the extent the accounts of the Company and its subsidiaries are
consolidated in reports furnished to stockholders).

 

(m)          The Company will comply with all applicable securities and other
laws, rules and regulations, including, without limitation, the Sarbanes Oxley
Act, and use its best efforts to cause the Company’s directors and officers, in
their capacities as such, to comply with such laws, rules and regulations,
including, without limitation, the provisions of the Sarbanes Oxley Act.

 

(n)           The Company will not take any action or omit to take any action
(such as issuing any press release relating to any Securities without an
appropriate legend) which may result in the loss by any Underwriters of the
ability to rely on any stabilization safe harbor provided by the Financial
Services Authority under the FSMA.

 

6.             Conditions to the Obligations of the Underwriters. The
obligations of the Underwriters to purchase the Securities shall be subject to
the accuracy of the representations and warranties on the part of the Company
contained herein at the Execution Time and the Closing Date pursuant to
Section 3 hereof, to the accuracy of the statements of the Company made in any
certificates pursuant to the provisions hereof, to the performance by the
Company of its obligations hereunder and to the following additional conditions:

 

14

--------------------------------------------------------------------------------


 

(a)           The Final Prospectus, and any supplement thereto, have been filed
in the manner and within the time period required by Rule 424(b); and any other
material required to be filed by the Company pursuant to Rule 433(d) under the
Act shall have been filed with the Commission within the applicable time periods
prescribed for such filings by Rule 433; and no stop order suspending the
effectiveness of the Registration Statement or any notice objecting to its use
shall have been issued and no proceedings for that purpose shall have been
instituted or threatened.

 

(b)           The Company shall have requested and caused Walkers, Cayman
Islands counsel for the Company, to have furnished to the Representative their
opinion, dated the Closing Date and addressed to the Representative, to the
effect that:

 

(i)            The Company is a company duly incorporated, validly existing and
in good standing under the laws of the Cayman Islands, with full corporate power
an authority to own its properties and conduct its business as described in the
Disclosure Package and the Final Prospectus, and is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification, except to the extent that
failure to so qualify would not have a Material Adverse Effect;

 

(ii)           The Company’s authorized equity capitalization is as set forth in
the Disclosure Package and the Final Prospectus; the capital stock of the
Company conforms to the description thereof contained in the Disclosure Package
and the Final Prospectus; the outstanding Ordinary Shares have been duly and
validly authorized and issued and are fully paid and nonassessable; the
Securities being sold hereunder by the Company have been duly and validly
authorized, and, when issued and delivered to and paid for by the Underwriters
pursuant to this Agreement will be fully paid and nonassessable; the
certificates for the Securities are in valid and sufficient form; the holders of
outstanding shares of capital stock of the Company are not entitled to
preemptive or other rights to subscribe for the Securities; and, except as set
forth in the Disclosure Package and the Final Prospectus, no options, warrants
or other rights to purchase, agreements or other obligations to issue, or rights
to convert any obligations into or exchange any securities for, shares of
capital stock of or ownership interests in the Company are outstanding;

 

(iii)          This Agreement has been duly authorized by all necessary
corporate action on the part of the Company and has been duly executed and
delivered by the Company;

 

(iv)          Except as set forth in the Disclosure Package and the Final
Prospectus, there is, to our current actual knowledge, no action, suit or
proceeding pending against the Company, its subsidiaries or their respective
properties in any court or before any governmental authority or agency, or
arbitration board or tribunal of the Cayman Islands which, if

 

15

--------------------------------------------------------------------------------


 

adversely determined, could reasonably be expected to have a Material Adverse
Effect; and the summaries of legal and regulatory matters and proceedings under
the heading “Description of the Ordinary Shares” fairly summarize the matters
therein described;

 

(v)           Neither the issue and sale of the Securities, nor the consummation
of any other of the transactions contemplated herein nor the fulfillment of the
terms hereof will conflict with, result in a breach or violation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
its subsidiaries pursuant to, (a) the Memorandum and Articles of Association of
the Company or its subsidiaries, or (b) any statute, law, rule, regulation,
judgment, order or decree applicable to the Company or its subsidiaries of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority of the Cayman Islands having jurisdiction over the Company or
its subsidiaries or any of its or their respective properties, except where such
breach, violation or imposition would not individually or in the aggregate have
a Material Adverse Effect;

 

(vi)          The Company’s agreement to the choice of law provisions set forth
in Section 15 hereof will be recognized by the courts of the Cayman Islands; the
Company can sue and be sued in its own name under the laws of the Cayman
Islands, the irrevocable submission of the Company to the non-exclusive personal
jurisdiction of a New York Court, the waiver by the Company of any objection to
the venue of a proceeding of a New York Court and the agreement of the Company
that this Agreement shall be governed by and construed in accordance with the
laws of the State of New York are legal, valid and binding; and judgment
obtained in a New York Court arising out of or in relation to the obligations of
the Company under this Agreement, not being a sum payable in respect of taxes or
other charges of a like nature or a fine or other penalty, is enforceable
against the Company in the courts of the Cayman Islands; and

 

(vii)         The Company is not entitled to any immunity on the basis of
sovereignty or otherwise in respect of its obligations under this Agreement and
could not successfully interpose any such immunity as a defense in any suit or
action brought or maintained in respect of its obligations under this Agreement.

 

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the laws of the Cayman
Islands, to the extent they deem proper and specified in such opinion, upon the
opinion of other counsel of good standing whom they believe to be reliable and
who are satisfactory to counsel for the Underwriters and (B) as to matters of
fact, to the extent they deem proper, on certificates of responsible officers of
the Company and public officials. References to the

 

16

--------------------------------------------------------------------------------


 

Final Prospectus in this paragraph (b) include any amendment or supplement
thereto at the Closing Date.

 

(c)           The Company shall have requested and caused Davis Graham & Stubbs
LLP, counsel for the Company, to furnish to the Representative its opinion,
dated the Closing Date and addressed to the Representative, to the effect that:

 

(i)            Except as disclosed in the Disclosure Package and the Final
Prospectus, there are, to our current actual knowledge, (a) no outstanding
subscriptions, warrants, options, calls, claims, commitments, convertible
securities or other agreements or arrangements under which the Company is or may
be obligated to issue shares of its capital stock, and (b) no preemptive or
similar rights to subscribe for or to purchase capital stock of the Company;

 

(ii)           The execution and delivery of this Agreement and the issuance and
sale of the Securities will not breach or result in a violation of (a) the terms
of any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument
filed as a material contract by the Company under the Exchange Act to which the
Company or its subsidiaries is a party or bound or to which their respective
property is subject, or (b) any statute, law, rule, regulation, judgment, order
or decree applicable to the Company or its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or its subsidiaries or any of its or their
respective properties, except where such breach, violation or imposition would
not individually or in the aggregate have a Material Adverse Effect;

 

(iii)          No consent, approval or authorization of, or designation,
declaration or filing with, any governmental authority in the United States is
required in connection with the valid execution, delivery and performance by the
Company of this Agreement or the issuance and sale of the Securities, other than
(a) as may be required under the blue sky or securities laws of any jurisdiction
in which the Securities are offered or sold, and (b) such consents, approvals,
authorizations, designations, declarations or filings as have been made or
obtained on or before the date hereof;

 

(iv)          Except as set forth in the Disclosure Package and the Final
Prospectus, there is, to our current actual knowledge, no action, suit or
proceeding pending against the Company, its subsidiaries or their respective
properties in any court or before any governmental authority or agency, or
arbitration board or tribunal which, if adversely determined, could reasonably
be expected to have a Material Adverse Effect;

 

(v)           The statements set forth under the heading “Description of
Ordinary Shares” in the Disclosure Package and the Final Prospectus, insofar as
such statements purport to summarize certain provisions of the Ordinary Shares
provide a fair summary of such provisions;

 

(vi)          The Company is not and, after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof as described
in the Disclosure

 

17

--------------------------------------------------------------------------------


 

Package and the Final Prospectus, will not be, required to register as an
“investment company” as defined in the Investment Company Act of 1940, as
amended, without taking account of any exemption arising out of the number of
holders of the Company’s securities;

 

(vii)         The Registration Statement has become effective under the Act; any
required filing of the Base Prospectus, and any Preliminary Prospectus and the
Final Prospectus, and any supplements thereto, pursuant to Rule 424(b) has been
made in the manner and within the time period required by Rule 424(b); to the
knowledge of such counsel, no stop order suspending the effectiveness of the
Registration Statement or any notice objecting to its use has been issued, no
proceedings for that purpose have been instituted or threatened, and the
Registration Statement and the Final Prospectus (other than the financial
statements and other financial, statistical and reserve information contained
therein, as to which such counsel need express no opinion) comply as to form in
all material respects with the applicable requirements of the Act and the rules
thereunder;

 

(viii)        No consent, approval, authorization, filing with or order of any
court or governmental agency or body is required in connection with the
transactions contemplated herein, except such as have been obtained under the
Act and such as may be required under the blue sky laws of any jurisdiction in
connection with the purchase and distribution of the Securities by the
Underwriters in the manner contemplated in this Agreement and in any Preliminary
Prospectus and the Final Prospectus and such other approvals (specified in such
opinion) as have been obtained;

 

(ix)           To our knowledge, no holders of securities of the Company have
rights to the registration of such securities under the Registration Statement;

 

(x)            The statements in the Final Prospectus the heading “Certain U.S.
Federal Tax Considerations,” insofar as such statements constitute a summary of
matters of United States tax laws referred to therein, fairly summarize in all
material respects the matters therein described; and

 

(xi)           Assuming that Colorado law is identical to New York law, this
Agreement has been duly executed and delivered by the Company under New York
law.

 

In rendering such opinion, such counsel may rely as to matters of fact, to the
extent they deem proper, on certificates of responsible officers of the Company
and public officials. References to the Final Prospectus in this Section 6(b)
include any amendment or supplement thereto at the Closing Date.

 

In addition, such counsel shall advise the Underwriters to the effect that, in
connection with such counsel’s participation in the preparation of the Final
Prospectus, while it has not independently verified the accuracy, completeness
or fairness of the statements contained therein (except with respect to the
matters opined upon in paragraphs (v) and (x) above), and subject to the fact
that the limitations inherent in the examination made by, and the knowledge
available to, such counsel are such that it is unable to assume, and does not
assume, any responsibility for the

 

18

--------------------------------------------------------------------------------


 

accuracy, completeness or fairness of the statements contained in the
Registration Statement, the Base Prospectus and the Final Prospectus (except
with respect to the matters opined upon in paragraphs (v) and (x) above), on the
basis of its examination and participation in conferences with certain officers
of the Company, its independent public accountants and Representative of the
Underwriters in connection with the preparation of the Final Prospectus, it can
advise the Underwriters supplementally, as of the date thereof or the date of
such opinion, that it has no current actual knowledge that (i) on the Effective
Date the Registration Statement contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) that the Final
Prospectus as of its date and on the Closing Date included or includes any
untrue statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (in each case, other than the
financial statements and other financial, statistical or reserve information
contained therein, as to which such counsel need express no opinion) or (iii)
the documents specified in a schedule to such counsel’s letter, consisting of
those included in the Disclosure Package, and the price to the public to be
included on the cover page of the Final Prospectus, when taken together as a
whole, as of the Execution Time, contained any untrue statement of a material
fact or omitted to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. However, such counsel need not express any belief as to
the financial statements and the notes thereto or the schedules or other
financial, statistical or reserve data contained in the Registration Statement
or the Final Prospectus or omitted therefrom.

 

(d)           The Company shall have requested and caused Quintanilla & Soria,
Bolivian counsel for the Company, to furnish to the Representative its opinion,
dated the Closing Date and addressed to the Representative, to the effect that:

 

(i)            Minera San Cristobal S.A. is a corporation (sociedad anonima)
existing under the laws of Bolivia;

 

(ii)           Minera San Cristobal S.A. has all necessary power and authority
to own property and carry on its business;

 

(iii)          Minera San Cristobal S.A. is the registered and beneficial owner
of the mining concessions listed on a schedule attached thereto, free and clear
of all encumbrances in favor of, and any rights and interests of, any other
person;

 

(iv)          The authorized capital and the issued and outstanding common
shares of Minera San Cristobal S.A., as well as the registered holders of the
issued common shares, are as follows:

 

Outstanding Shares: 13,856,610

 

Apex Silver Mines Sweden AB: 13,856,608

 

Apex Luxembourg s.a.r.l.: 1

 

Apex Metals GmbH: 1

 

19

--------------------------------------------------------------------------------


 

(e)           The Company shall have requested and caused Bonn Schmitt Steichen,
Luxembourg counsel for the Company, to furnish to the Representative its
opinion, dated the Closing Date and addressed to the Representative, to the
effect that:

 

(i)            Apex Luxembourg s.a.r.l. is a société à responsabilité limitée
existing under the laws of Luxembourg;

 

(ii)           Apex Luxembourg s.a.r.l. has all necessary power and authority to
own property and carry on its business;

 

(iii)          All of the issued and outstanding capital stock of Apex
Luxembourg s.a.r.l. is owned of record by Apex Silver Mines Limited.

 

(f)            The Company shall have requested and caused Wistrand Advokatbyra,
Swedish counsel for the Company, to furnish to the Representative its opinion,
dated the Closing Date and addressed to the Representative, to the effect that:

 

(i)            Apex Silver Mines Sweden AB is a privat aktiebolag existing under
the laws of Sweden;

 

(ii)           Apex Silver Mines Sweden AB has all necessary power and authority
to own property and carry on its business;

 

(iii)          All of the issued and outstanding capital stock of Apex Silver
Mines Sweden AB is owned by Apex Luxembourg s.a.r.l.

 

(g)           The Representative shall have received from Cleary Gottlieb Steen
& Hamilton LLP, counsel for the Underwriters, such opinion or opinions, dated
the Closing Date and addressed to the Representative, with respect to the
issuance and sale of the Securities, the Registration Statement, the Disclosure
Package, the Final Prospectus (together with any supplement thereto) and other
related matters as the Representative may reasonably require, and the Company
shall have furnished to such counsel such documents as they request for the
purpose of enabling them to pass upon such matters.

 

(h)           The Company shall have furnished to the Representative a
certificate of the Company, signed by the Chairman of the Board or the President
and the principal financial or accounting officer of the Company, dated the
Closing Date, to the effect that the signers of such certificate have carefully
examined the Registration Statement, the Final Prospectus, the Disclosure
Package and any amendments or supplements thereto, as well as each electronic
roadshow used in connection with the offering of the Securities, and this
Agreement and that:

 

(i)            the representations and warranties of the Company in this
Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing Date and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;

 

20

--------------------------------------------------------------------------------


 

(ii)           no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use has been issued and no proceedings
for that purpose have been instituted or, to the Company’s knowledge,
threatened; and

 

(iii)          since the date of the most recent financial statements included
or incorporated by reference in the Final Prospectus (exclusive of any
supplement thereto), there has been no material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto).

 

(i)            The Company shall have requested and caused
PricewaterhouseCoopers LLP to have furnished to the Representative, at the
Execution Time and at the Closing Date, a letter, dated respectively as of the
Execution Time and as of the Closing Date, in form and substance satisfactory to
the Representative.

 

(j)            Subsequent to the Execution Time or, if earlier, the dates as of
which information is given in the Registration Statement (exclusive of any
amendment thereof) and the Final Prospectus (exclusive of any supplement
thereto), there shall not have been (i) any change or decrease specified in the
letter or letters referred to in paragraph (h) of this Section 6 or (ii) any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries taken as a whole, whether or not arising
from transactions in the ordinary course of business, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto) the effect of which, in any case referred to in
clause (i) or (ii) above, is, in the sole judgment of the Representative, so
material and adverse as to make it impractical or inadvisable to proceed with
the offering or delivery of the Securities as contemplated by the Registration
Statement (exclusive of any amendment thereof), the Disclosure Package and the
Final Prospectus (exclusive of any supplement thereto).

 

(k)           Prior to the Execution Time, the Company shall have furnished to
the Representative a letter substantially in the form of Exhibit A hereto from
each officer and director of the Company and addressed to the Representative.

 

(l)            Subsequent to the Execution Time, there shall not have been any
decrease in the rating of any of the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Act) or any notice given of any intended or potential
decrease in any such rating or of a possible change in any such rating that does
not indicate the direction of the possible change

 

(m)          Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.

 

21

--------------------------------------------------------------------------------


 

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Underwriters, this Agreement and all obligations of the Underwriters
hereunder may be canceled at, or at any time prior to, the Closing Date by the
Representative. Notice of such cancellation shall be given to the Company in
writing or by telephone or facsimile confirmed in writing.

 

The documents required to be delivered by this Section 6 shall be delivered at
the office of Cleary Gottlieb Steen & Hamilton LLP, counsel for the
Underwriters, at One Liberty Plaza, New York, NY 10006, on the Closing Date.

 

7.             Reimbursement of Underwriters’ Expenses. If the sale of the
Securities provided for herein is not consummated because any condition to the
obligations of the Underwriters set forth in Section 6 hereof is not satisfied,
because of any termination pursuant to Section 10 hereof or because of any
refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Underwriters, the Company will reimburse the Underwriters
severally through Harris Nesbitt Corp. on demand for all expenses (including
reasonable fees and disbursements of counsel) that shall have been incurred by
them in connection with the proposed purchase and sale of the Securities.

 

8.             Indemnification and Contribution. (a)  The Company agrees to
indemnify and hold harmless each Underwriter, the directors, officers, employees
and agents of each Underwriter and each person who controls any Underwriter
within the meaning of either the Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Act, the Exchange Act or other U.S. federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the registration statement for the registration
of the Securities as originally filed or in any amendment thereof, or in the
Base Prospectus, any Preliminary Prospectus, or any other preliminary prospectus
supplement relating to the Securities, the Final Prospectus or any Issuer Free
Writing Prospectus, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
any Underwriter through the Representative specifically for inclusion therein.
This indemnity agreement will be in addition to any liability that the Company
may otherwise have.

 

(b)           Each Underwriter severally and not jointly agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers who signs
the

 

22

--------------------------------------------------------------------------------


 

Registration Statement, and each person who controls the Company within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to each Underwriter, but only with
reference to written information relating to such Underwriter furnished to the
Company by or on behalf of such Underwriter through the Representative
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability that
any Underwriter may otherwise have. The Company acknowledges that the statements
set forth (i) in the last paragraph of the cover page regarding delivery of the
Securities and (ii) under the heading “Underwriting,” the 16th paragraph in the
Preliminary Prospectus and the Final Prospectus constitute the only information
furnished in writing by or on behalf of the several Underwriters for inclusion
in any Preliminary Prospectus, the Final Prospectus and any Issuer Free Writing
Prospectus.

 

(c)           Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel, other than local counsel if not appointed by the
indemnifying party, retained by the indemnified party or parties except as set
forth below); provided, however, that such counsel shall be satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel (including local counsel) to represent the indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest, (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of the institution of such action or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be

 

23

--------------------------------------------------------------------------------


 

sought hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

 

(d)           In the event that the indemnity provided in paragraph (a) or (b)
of this Section 8 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Underwriters severally
agree to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending any loss, claim, damage, liability or action)
(collectively “Losses”) to which the Company and one or more of the Underwriters
may be subject in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and by the Underwriters on the
other from the offering of the Securities; provided, however, that in no case
shall any Underwriter be responsible for any amount in excess of the
underwriting discount or commission applicable to the Securities purchased by
such Underwriter hereunder. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the Company and the
Underwriters severally shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company on the one hand and of the Underwriters on the other in connection with
the statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company shall be
deemed to be equal to the total net proceeds from the offering (before deducting
expenses) received by it, and benefits received by the Underwriters shall be
deemed to be equal to the total underwriting discounts and commissions, in each
case as set forth on the cover page of the Final Prospectus. Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information provided by the Company
on the one hand or the Underwriters on the other, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The Company and the Underwriters
agree that it would not be just and equitable if contribution were determined by
pro rata allocation or any other method of allocation that does not take account
of the equitable considerations referred to above. Notwithstanding the
provisions of this paragraph (d), no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 8, each person who controls an
Underwriter within the meaning of either the Act or the Exchange Act and each
director, officer, employee, Affiliate and agent of an Underwriter shall have
the same rights to contribution as such Underwriter, and each person who
controls the Company within the meaning of either the Act or the Exchange Act,
each officer of the Company who shall have signed the Registration Statement and
each director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).

 

9.             Default by an Underwriter. If any one or more Underwriters shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Underwriter or

 

24

--------------------------------------------------------------------------------


 

Underwriters hereunder and such failure to purchase shall constitute a default
in the performance of its or their obligations under this Agreement, the
remaining Underwriters shall be obligated severally to take up and pay for (in
the respective proportions which the amount of Securities set forth opposite
their names in Schedule I hereto bears to the aggregate amount of Securities set
forth opposite the names of all the remaining Underwriters) the Securities which
the defaulting Underwriter or Underwriters agreed but failed to purchase;
provided, however, that in the event that the aggregate amount of Securities
which the defaulting Underwriter or Underwriters agreed but failed to purchase
shall exceed 10% of the aggregate amount of Securities set forth in Schedule I
hereto, the remaining Underwriters shall have the right to purchase all, but
shall not be under any obligation to purchase any, of the Securities, and if
such nondefaulting Underwriters do not purchase all the Securities, this
Agreement will terminate without liability to any nondefaulting Underwriter or
the Company. In the event of a default by any Underwriter as set forth in this
Section 9, the Closing Date shall be postponed for such period, not exceeding
five Business Days, as the Representative shall determine in order that the
required changes in the Registration Statement and the Final Prospectus or in
any other documents or arrangements may be effected. Nothing contained in this
Agreement shall relieve any defaulting Underwriter of its liability, if any, to
the Company and any nondefaulting Underwriter for damages occasioned by its
default hereunder.

 

10.           Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representative, by notice given to the Company prior
to delivery of and payment for the Securities, if at any time prior to such time
(i) trading in the Company’s Ordinary Shares shall have been suspended by the
Commission or the American Stock Exchange or trading in securities generally on
the New York Stock Exchange or the American Stock Exchange shall have been
suspended or limited or minimum prices shall have been established on such
Exchange, (ii) a banking moratorium shall have been declared either by U.S.
federal or New York State authorities or (iii) there shall have occurred any
outbreak or escalation of hostilities, declaration by the United States of a
national emergency or war, or other calamity or crisis the effect of which on
financial markets is such as to make it, in the sole judgment of the
Representative, impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated by any Preliminary Prospectus or the
Final Prospectus (exclusive of any amendment or supplement thereto).

 

11.           Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers and of the Underwriters set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of any Underwriter or the Company or any
indemnified persons referred to in Section 8 hereof, and will survive delivery
of and payment for the Securities. The provisions of Sections 7 and 8 hereof
shall survive the termination or cancellation of this Agreement.

 

12.           Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Representative, will be mailed,
delivered or telefaxed to the Harris Nesbitt Corp. General Counsel (fax no.:
(212) 702-1205) and confirmed to the General Counsel, Harris Nesbitt Corp., at 3
Times Square, New York, NY 10036, Attention:  General Counsel; or, if sent to
the Company, will be mailed, delivered or telefaxed to Mark Lettes, Chief
Financial Officer (fax no.: (303) 839-5907 and confirmed to it at Apex Silver
Mines Limited c/o

 

25

--------------------------------------------------------------------------------


 

Apex Silver Mines Corporation, 1700 Lincoln Street, Suite 3050, Denver, Colorado
80203, Attention:  Mark Lettes, Chief Financial Officer.

 

13.           Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors, the indemnified
persons referred to in Section 8 hereof and their respective successors, and no
other person will have any right or obligation hereunder.

 

14.           No Fiduciary Duty. The Company hereby acknowledges that (a) the
purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company, on the one hand, and
the Underwriters and any affiliate through which it may be acting, on the other,
(b) the Underwriters are acting as principal and not as an agent or fiduciary of
the Company and (c) the Company’s engagement of the Underwriters in connection
with the offering and the process leading up to the offering is as independent
contractors and not in any other capacity. Furthermore, the Company agrees that
it is solely responsible for making its own judgments in connection with the
offering (irrespective of whether any of the Underwriters has advised or is
currently advising the Company on related or other matters). The Company agrees
that it will not claim that the Underwriters have rendered advisory services of
any nature or respect, or owe an agency, fiduciary or similar duty to the
Company, in connection with such transaction or the process leading thereto.

 

15.           Applicable Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York. The parties hereto each
hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.

 

16.           Consent to Jurisdiction; Service of Process. The Company hereby
(a) submits to the non-exclusive jurisdiction of the courts of the State of New
York located in the City and County of New York and the United States District
Court for the Southern District of New York (collectively, the “New York Courts”
and each, a “New York Court”) with respect to any actions and proceedings
arising out of or relating to this Agreement and hereby consents to personal
service with respect thereto, (b) agrees that all claims with respect to such
actions or proceedings may be heard and determined in such New York Courts, (c)
waives the defense of an inconvenient forum, and (d) agrees not to commence,
prosecute or continue any action or proceeding relating to this Agreement other
than in a New York Court.

 

17.           Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

 

18.           Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.

 

19.           Definitions. The terms that follow, when used in this Agreement,
shall have the meanings indicated.

 

26

--------------------------------------------------------------------------------


 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

 

“Base Prospectus” shall mean the base prospectus referred to in paragraph 1(a)
above contained in the Registration Statement at the Execution Time.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Disclosure Package” shall mean (i) the Base Prospectus, (ii) the Preliminary
Prospectus used most recently prior to the Execution Time, (iii) the Issuer Free
Writing Prospectuses, if any, identified in Schedule II hereto, and (iv) any
other Free Writing Prospectus that the parties hereto shall hereafter expressly
agree in writing to treat as part of the Disclosure Package.

 

“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto became or become effective.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

 

“Final Prospectus” shall mean the prospectus supplement relating to the
Securities that was first filed pursuant to Rule 424(b) after the Execution
Time, together with the Base Prospectus.

 

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.

 

“Preliminary Prospectus” shall mean any preliminary prospectus supplement to the
Base Prospectus referred to in paragraph 1(a) above which is used prior to the
filing of the Final Prospectus, together with the Base Prospectus.

 

27

--------------------------------------------------------------------------------


 

“Registration Statement” shall mean the registration statement referred to in
paragraph 1(a) above, including exhibits and financial statements and any
prospectus supplement relating to the Securities that is filed with the
Commission pursuant to Rule 424(b) and deemed part of such registration
statement pursuant to Rule 430B, as amended at the Execution Time and, in the
event any post-effective amendment thereto or any Rule 462(b) Registration
Statement becomes effective prior to the Closing Date, shall also mean such
registration statement as so amended or any such Rule 462(b) Registration
Statement.

 

“Regulation D” shall mean Regulation D under the Act.

 

“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 405”, “Rule 415”,
“Rule 424”, “Rule 430B”, “Rule 433” and “Rule 462(b)” refer to such rules under
the Act.

 

28

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the several Underwriters.

 

 

Very truly yours,

 

 

APEX SILVER MINES LIMITED

 

 

By:

/s/ Mark A. Lettes

 

 

Name: Mark A. Lettes

 

Title: Senior VP and Chief Financial Officer

 

The foregoing Agreement is hereby

confirmed and accepted as of the

date first above written.

 

By:

HARRIS NESBITT CORP.,

 

 

acting severally for itself and the other several

 

 

Underwriters named in Schedule I.

 

 

 

By:

/s/ Michael S. Vitton

 

 

 

Name: Michael S. Vitton

 

 

Title: Executive Managing Director

 

 

29

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Underwriters

 

Number of Securities
to be Purchased

 

Harris Nesbitt Corp.

 

6,375,000

 

 

 

 

 

Total

 

6,375,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Schedule of Free Writing Prospectuses included in the Disclosure Package

 

2

--------------------------------------------------------------------------------


 

[Form of Lock-Up Agreement]

EXHIBIT A

 

[Letterhead of officer, director or major shareholder of

APEX SILVER MINES LIMITED

 

APEX SILVER MINES LIMITED

Public Offering of Ordinary Shares

 

, 2006

 

Harris Nesbitt Corp.

As Representative of the several Underwriters

c/o Harris Nesbitt Corp.

3 Times Square

New York, NY 10036

 

Ladies and Gentlemen:

 

This letter is being delivered to you in connection with the proposed
Underwriting Agreement (the “Underwriting Agreement”), between Apex Silver Mines
Limited, a Cayman Islands company (the “Company”), and you as representative of
a group of Underwriters named therein, relating to an underwritten public
offering of Ordinary Shares, $.01 par value (the “Ordinary Shares”), of the
Company.

 

In order to induce you and the other Underwriters to enter into the Underwriting
Agreement, the undersigned will not, without the prior written consent of Harris
Nesbitt Corp., directly or indirectly, offer, sell, contract to sell, pledge or
otherwise dispose of (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any affiliate of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned of, file (or
participate)), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any shares of capital stock of the Company or any securities
convertible into, or exercisable or exchangeable for such capital stock, or
publicly announce an intention to effect any such transaction, for a period of
90 days after the date of the Underwriting Agreement. Notwithstanding the
foregoing, the undersigned may (1) transfer any or all of the shares of capital
stock of the Company or any securities convertible into, or exercisable or
exchangeable for such capital stock by gift, will or intestacy; provided,
however, that in any such case it shall be a condition to the transfer that the
transferee execute an agreement stating that the transferee is receiving and
holding the securities subject to the provisions of this letter, and there shall
be no further transfer of such securities except in accordance with this letter;
and (2) in the case of an officer or director of the Company, dispose up to
175,000 Ordinary Shares (however, the total disposition by the officers and
directors of the Company as a group shall not exceed an aggregate of 175,000
Ordinary Shares); provided that

 

--------------------------------------------------------------------------------


 

the undersigned may not make any disposition of Ordinary Shares pursuant to this
clause (2) until at least 30 days after the date of the Underwriting Agreement.

 

--------------------------------------------------------------------------------


 

If for any reason the Underwriting Agreement shall be terminated prior to the
Closing Date (as defined in the Underwriting Agreement), the agreement set forth
above shall likewise be terminated.

 

 

Yours very truly,

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Significant Subsidiaries

 

Apex Luxembourg S.a.r.l.

 

Luxembourg

Apex Silver Mines Sweden AB

 

Sweden

Apex Metals GmbH

 

Switzerland

Minera San Cristobal S.A.

 

Bolivia

Apex Silver Mines Corporation

 

Delaware

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Officers

 

Jeffrey G. Clevenger

Alan R. Edwards

Mark A. Lettes

Robert P. Vogels

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Warrants

 

Placement Agent Warrant dated January 28, 2004 for 228,000 Ordinary Shares
issued to Nathan A. Low.

 

Placement Agent Warrant dated January 28, 2004 for 72,000 Ordinary Shares issued
to Sunrise Securities Corp.

 

Placement Agent Warrant dated January 28, 2004 for 50,000 Ordinary Shares issued
to Robert Newman Jr.

 

Warrant dated March 29, 2004 for 10,000 Ordinary Shares issued to Jay Rodin.

 

Warrant dated March 29, 2004 for 5,000 Ordinary Shares issued to Eric Abitbol.

 

--------------------------------------------------------------------------------